DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.

Status of the Claims
This Office Action is responsive to the amendment filed September 13, 2021. As directed by the amendment: Claims 1, 3-5, 8-10, and 18-20 have been amended. Claims 2, 6, 7, and 11-17 have been cancelled. Claims 21-24 are newly added. Claims 1, 3-5, 8-10, and 18-24 are presently pending in this application.

Claim Objections
Claims 21 and 22 are objected to because of the following informalities: The phrase “the bone contacting member” should be re-written as --the at least one bone contacting member--. Appropriate correction is required.
Claims 21, 23, and 24 are objected to because of the following informalities: The phrase “the mating surface” should be re-written as --the at least one mating surface--. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: In ll. 2-3, the phrase “thedrill bores” should be re-written as --the at least two drill bores--. Appropriate correction is required.

Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the cutting guide" in ll. 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rose (US 2009/0087276).
Regarding claim 21, Rose discloses an assembly (¶309-¶311 and figure 34) for resecting an articular bone surface in an articular joint repair procedure (¶309-¶311) 
Regarding claim 22, Rose discloses further including a patient-specific model (figures 1 and 2) including a geometry of the patient-specific jig (550) relative to the bone (552) and including the bone contacting member (556, 560) and the drill bores (elements 562) corresponding to a planned mating contact between the patient-specific jig (550) and to a planned planar resected surface aligned with the cutting guide (figure 34).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 8, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (US 2009/0087276) in view of Stemniski et al. (US 2012/0271314), herein referred to as Stemniski, and further in view of Williams, III et al. (US 2005/0228393), herein referred to as Williams, III.
Regarding claims 1, 3, 20, Rose’s assembly discloses all the features/elements as claimed including the cut slot (figure 34) includes a housing (554) adapted to (i.e. capable of) be positioned adjacent the articular bone surface (552), the housing (554) having an opening (566) defined therein (figure 34) but lacks an insert adapted to be fitted into the opening, the insert including a first member and a second member, ends of the first member and of the second member being shaped to space the first member from the second member so as to define therein the aperture adapted to receive a saw blade for resecting the articular bone surface.
However, Stemniski teaches an insert (166) adapted to (i.e. capable of) be fitted into an opening (146), the insert including a first member (170) and a second member (172), ends of the first member (170) and of the second member (172) being shaped to (i.e. capable of) space the first member (170) from the second member (172) so as to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rose’s assembly with wherein the cut slot includes an insert adapted to be fitted into the opening, the insert including a first member and a second member, ends of the first member and of the second member being shaped to space the first member from the second member so as to define therein the aperture adapted to receive a saw blade for resecting the articular bone surface as taught by Stemniski, since such a modification would provide an alternative cut slot and it appears the cut slot would perform equally well in receiving a saw blade.
The modified Rose’s assembly further lacks wherein the second member releasably coupled to the first member, wherein the first member and the second member each have a first end and a second end opposite the first end and are each provided with a first attachment at the first end and with a second attachment at the second end, the first attachment of the first member adapted to cooperate with the first attachment of the second member and the second attachment of the first member adapted to cooperate with the second attachment of the second member for coupling the first member to the second member, wherein the first attachment and the second attachment are snap-fits.
However, Williams, III teaches a first member (12) and a second member (14 or 16) releasably coupled (¶27) to the first member (12), wherein the first member (12) and the second member (14) each have a first end (35) and a second end (another element 35) opposite the first end (35) and are each provided with a first attachment at the first 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Rose’s assembly having the insert with the first member and the second member releasably coupled to the first member, wherein the first member and the second member each have a first end and a second end opposite the first end and are each provided with a first attachment at the first end and with a second attachment at the second end, the first attachment of the first member adapted to cooperate with the first attachment of the second member and the second attachment of the first member adapted to cooperate with the second attachment of the second member for coupling the first member to the second member, wherein the first attachment and the second attachment are snap-fits as taught by Williams, III, since it is known that constructing a formerly integral structure in various elements involves only routine skill in the art.
Regarding claim 8, the modified Rose’s assembly has wherein the insert (the modified Rose’s insert) has a substantially constant width along a length thereof (figure 10 of Stemniski). 

Regarding claim 19, the modified Rose’s assembly has including a rod (i.e. pin, ¶310 of Rose) configured to (i.e. capable of) be received in the receptor (564 of Rose).

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose, Stemniski, Williams, III as applied to claims above, and further in view of Lancaster et al. (US 4,564,732), herein referred to as Lancaster.
Regarding claim 4, the modified Rose’s assembly discloses all the features/elements as claimed but lacks wherein the housing comprises at least one crush rib for securing a position of the insert within the opening, the at least one crush rib adapted to be resiliently deformed in response to a pressure being exerted thereon as the insert is fitted into the opening.
However, Lancaster teaches a part (e.g. 89, 91) having crush ribs (elements 101) (figure 5) for securing a position of another part (e.g. 43, 75) within an opening (97), the ribs (elements 101) resiliently deformed in response to a pressure being exerted thereon (col. 5, ll. 24-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Rose’s assembly having a connection mechanism between the housing and the insert with crushed ribs as taught by Lancaster, since such a modification would provide a strong frictional bond therebetween (col. 5, ll. 24-28).
.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose, Stemniski, Williams, III as applied to claims above, and further in view of Lazar et al. (US 2013/0296871), herein referred to as Lazer.
Regarding claim 9, the modified Rose’s assembly discloses all the features/elements as claimed but lacks a detailed description on wherein the first and second members are made of a stamped sheet of metal.
However, Lazar teaches plates (e.g. 24, 26) can be stamped from sheet metal (¶35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Rose’s assembly having the first 
Regarding claim 10, the modified Rose’s assembly has wherein the housing is made of a plastic material (¶274 of Rose).

Claims 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (US 2009/0087276) in view of Dubeau et al. (US 2011/0172672), herein referred to as Dubeau.
Regarding claim 23, 24, Rose’s assembly discloses all the features/elements as claimed but lacks a detailed description on wherein the at least one bone contacting member has formed therein at least one clearance shaped to (i.e. capable of) conform to a shape of at least one selected area of the articular surface for preventing contact between the mating surface and the at least one selected area and wherein the at least one clearance is shaped to (i.e. capable of) prevent contact between the mating surface and at least one of cartilage, soft tissue, osteophytes, and menisci.
However, Dubeau teaches at least one bone contacting member (16) has formed therein at least one clearance (¶36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Rose’s assembly having the at least one bone contacting member with at least one clearance as taught by Dubeau, since such a modification would provide a clearance for tendons, ligaments, or other tissues associated with the joint (¶36).

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on page 5, under 35 U.S.C. 103(a), of the Remarks are directed to the newly added claim 21. Thus, the Examiner has relied upon the reference Rose to teach applicant’s newly added claim features, see Office Action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/SI MING KU/Primary Examiner, Art Unit 3775